DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 05/02/2019 is/are being considered by the Examiner. The Examiner further respectfully notes that "JP 2005-1890951 A" comprises a typo of an extraneous number; the correct numbering for the provided copy is "JP 2005-180951 A" and has been so annotated by the Examiner on the IDS.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “203” (fig. 2A) and “207” (fig. 2B).
The drawing(s) is/are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another pair of transducers” (substantially orthogonally placed) (at least claims 10 and 18), “another adder” (at least claim 18), “subtractor” (at least claim 18), “pair of electrodynamic shakers” (at least claim 19; Examiner notes generic pair of excitation tools is sufficient), and “driver” (at least claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner suggests adding 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. This may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. If a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by an Examiner’s amendment. See MPEP § 1302.04(a).
The following title is suggested: “METHOD FOR ACOUSTIC RESONANCE INSPECTION AND DIAGNOSING OF DEFECTS IN SOLID MATERIALS AND A DIAGNOSTIC DEVICE”.
The disclosure is objected to because it contains a plurality of embedded hyperlink and/or other
 form of browser-executable code. Applicant is required to
 delete the embedded hyperlink and/or other form of browser-executable code; references to
 websites should be limited to the top-level domain name without any prefix such as http://
 or other browser-executable code. See MPEP § 608.01.
 The Examiner suggests removing the prefixes that include “http://”, “https://”, etc..

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
	of extensive mechanical and design details;
absence of preferred modifications/alternatives useful for assisting the reader; and
absence of the technical disclosure of the improvement (i.e., the purpose of the mechanical and design details for the orientation of the exciting tool and sensors).
Appropriate correction is required.  See MPEP § 608.01(b).
The Examiner suggests:
“A method includes exciting a vibration of [[the] a solid material preferably in cylindrical shape, detecting the vibration by a pair of transducers attached at opposing positionspreferably orthogonally aligned to mostly cancel bending mode signal components, and processing the added output signal to obtain a frequency spectrum. A method may also include identifying a resonance peak of an extensional mode diametrically symmetric, measuring a characteristic of the resonance peak, comparing the characteristic with a series of measured values for standard samples, and determining a defect status such as decay in a wooden pole solid material. 
Claim Objections
Claim(s) 7-9, 11-12, and 14-20 is/are objected to because of the following informalities:  
As to claim 7,
	“wherein a obtaining the frequency spectrum” is grammatically awkward, with the Examiner additionally noting that said obtaining of the frequency spectrum already has antecedent basis; the Examiner suggests “wherein [[a]] the obtaining of the frequency spectrum”.
As to claim 9, 
 the claim is overly redundant and grammatically awkward; the Examiner suggests “wherein the of the frequency spectrum is in the frequency range from 0 to 2000 Hz”.
As to claim 11, 
 the limitation “phase each other” is lacking a preposition; the Examiner suggests “phase with each other”.
As to claim 12,
 the limitation “where each the pair” is lacking a preposition; the Examiner suggests “where each of the pair”.
As to claim 14,
 “ouput” in line 13 appears to be a typo of “output”.
As to claim 15, 
 the limitation “wherein the vibration exciting tool comprising a hammer or an electrodynamic shaker, the vibration exciting tool is further configured to provide an impulse force as the excitation force“ is grammatically awkward; the Examiner suggests “wherein the vibration exciting tool comprises a hammer or an electrodynamic shaker, and wherein the vibration exciting tool is further configured to provide an impulse force as the excitation force“.
As to claim 18,
 the limitation “wherein the another pair of transducers further configured to output another pair of sensor signals” is grammatically awkward; the Examiner suggests  “wherein the another pair of transducers is further configured to output another pair of sensor signals”.
As to claim 19, 
the limitations pertaining to “in phase” & “pair of excitation forces” are redundant and further reference “the pair of excitation forces” preceding the later introduction of the pair of excitation forces; the Examiner suggests “a phase adjuster configured to adjust a phase of one of the pair of electric driving signalsby the phase adjuster to be in phase and provided substantially in a radial direction at diametrically symmetric opposing positions”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 14-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, 
 the claim broadly recites “peak width”, and the claim also recites “FWHM” (noted by Examiner as Full Width Half Maximum) which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding independent claim 14,
 the claim broadly recites “being in a rotation symmetry”, and the claim also recites “preferably in a cylindrical shape” which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Examiner suggests the broader limitation is sufficient for the independent claim.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Allowable Subject Matter
Claim(s) 1, 4-6, and 10-13 is/are allowed.
The following is the Examiner’s statement of reasons for allowance:
Regarding independent claim 1, 
 the prior art fails to disclose or motivate one skilled in the art to perform a method for characterizing a solid material having rotational symmetry…comprising (omissions/paraphrasing for brevity/clarity) “initiating a vibration" via excitation in a radial direction, " detecting the vibration by a pair of transducers as a pair", adding the pair of sensor signals” and then processing the output to obtain a frequency spectrum, “wherein the pairs of transducers are…”aligned diametrically…and at an angle between a line connecting the pair of transducers and the direction of the excitation force” in further combination with the remaining limitations of the claim.
Dependent claim(s) of allowed claim(s) is/are likewise allowed, except where otherwise indicated for indefiniteness (claims 2-3 & 7-9). 
Claim(s) 2-3, 7-9, and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made.
Regarding independent claim 14, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture a device for characterizing a rotationally symmetric solid material having rotational symmetry by vibration comprising (omissions/paraphrasing for brevity/clarity) “a vibration exciting tool configured to” provide radial excitation to the solid material, “a pair of transducers” “…configured to be aligned at opposing positions diametrically symmetric… and at an angle between a line connecting the pair of transducers and the direction of the excitation force being orthogonal”, “an adder configured to add the pair of sensor signals and to output a summed output”, and “an analyzing unit configured to” receive the summed output and “…to output a frequency spectrum” in further combination with the remaining limitations of the claim.
Dependent claim(s) thereof is/are likewise indicated as conditionally allowable.
Note that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable. In the present case, the Examiner suggests deleting “preferably in a cylindrical shape”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner; please see Appendix for brief pertinence figures/paraphrasing.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856